NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

DONALD ECHOLS,                     )
                                   )
           Appellant,              )
                                   )
v.                                 )                         Case No. 2D18-903
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed September 12, 2018.

Appeal pursuant to Fla. R. App. P.
9.141(b)(2) from the Circuit Court
for Hillsborough County; Laura E. Ward,
Judge.



PER CURIAM.

             Affirmed. See Hughes v. State, 22 So. 3d 132 (Fla. 2d DCA 2009); Ward

v. State, 946 So. 2d 33 (Fla. 2d DCA 2006); Brown v. State, 827 So. 2d 1054 (Fla. 2d

DCA 2002); Ives v. State, 993 So. 2d 117 (Fla. 4th DCA 2008); Rangel v. State, 937 So.

2d 1218 (Fla. 3d DCA 2006); Johnson v. State, 917 So. 2d 1011 (Fla. 4th DCA 2006);

Wright v. State, 834 So. 2d 879 (Fla. 3d DCA 2002); Sampson v. State, 832 So. 2d 251

(Fla. 5th DCA 2002); Middleton v. State, 721 So. 2d 792 (Fla. 3d DCA 1998); Barnes v.

State, 634 So. 2d 230 (Fla. 1st DCA 1994).



CRENSHAW, MORRIS, and SLEET, JJ., Concur.